            Case 3:18-cv-01865-RS Document 210 Filed 03/13/19 Page 1 of 1


                        :)                             )



                     tlMiteci States Distriot Oourt
                  Northern Distriot of Oaiifornia




Case fSTumbe         C/(?-
                               isIh
Document


     O      Reporter's Transcript:
            Trial Exhibts:

     O      Lodged Documents
     O      Sealed Docunients:
     O      Declaration's)



     O      Other:




Location:


    O       Expando File (Next to Case File)

    O
            Overflow Shelf:
            Vault
                                                             7^?
    O       Other:
